
	
		II
		112th CONGRESS
		1st Session
		S. 571
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2011
			Mrs. Murray (for
			 herself, Mr. Franken, and
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend subtitle B of title VII of the McKinney-Vento
		  Homeless Assistance Act to provide education for homeless children and youths,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Educational Success for Children
			 and Youth Without Homes Act of 2011.
		2.Education for
			 homeless children and youthsSubtitle B of title VII of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.) is amended to
			 read as follows:
			
				BEducation for
				homeless children and youths
					721.Statement of
				policyThe following is the
				policy of Congress:
						(1)Each State and
				local educational agency shall ensure that each homeless child and youth has
				access to the same free appropriate public education, including a public
				preschool education, as is provided to other children and youths.
						(2)In any State
				where compulsory residency requirements or other requirements of laws,
				regulations, practices, or policies may act as a barrier to the identification,
				enrollment, attendance, or success in school of homeless children and youths,
				the State and local educational agencies shall review and revise such laws,
				regulations, practices, or policies to ensure that homeless children and youths
				are afforded the same free appropriate public education as is provided to other
				children and youths.
						(3)Homelessness is
				not a sufficient reason to separate students from the mainstream school
				environment.
						(4)Homeless children
				and youths shall have access to the education and other services that such
				children and youths need to ensure that such children and youths have an
				opportunity to meet the same challenging State student academic achievement
				standards to which all students are held.
						722.Grants for
				State and local activities for the education of homeless children and
				youths
						(a)General
				authorityThe Secretary is authorized to make grants to States
				from allotments made under subsection (c) and in accordance with this section
				to enable such States to carry out the activities described in subsections (d)
				through (h).
						(b)ApplicationIn
				order for a State to be eligible to receive a grant under this section, the
				State educational agency, in consultation with other relevant State agencies,
				shall submit an application to the Secretary at such time, in such manner, and
				containing or accompanied by such information as the Secretary may reasonably
				require.
						(c)Allocation and
				reservations
							(1)Allocation
								(A)In
				generalSubject to subparagraph (C), the Secretary is authorized
				to allot to each State an amount that bears the same ratio to the amount
				appropriated for such year under section 726 that remains after the Secretary
				reserves funds under paragraph (2) and uses funds to carry out section 724 (d)
				and (h), as the amount allocated under section 1122 of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 6332) to the State for that year
				bears to the total amount allocated under section 1122 of such Act to all
				States for that year, except as provided in subparagraph (B).
								(B)Minimum
				allotmentsNo State shall receive less under this paragraph than
				the greater of—
									(i)$300,000;
				or
									(ii)one-fourth of 1
				percent of the amount appropriated under section 726 for that year.
									(C)Reduction for
				insufficient fundsIf there are insufficient funds in a fiscal
				year to allot to each State the minimum amount under subparagraph (B), the
				Secretary shall ratably reduce the allotments to all States based on the
				proportionate share that each State received under this subsection for the
				preceding fiscal year.
								(2)Reservations
								(A)Students in
				territoriesThe Secretary is authorized to reserve 0.1 percent of
				the amount appropriated for each fiscal year under section 726 to be allocated
				by the Secretary among the United States Virgin Islands, Guam, American Samoa,
				and the Commonwealth of the Northern Mariana Islands, according to their
				respective needs for assistance under this subtitle, as determined by the
				Secretary. Funds allocated under this subparagraph shall be used for programs
				that are consistent with the purposes of the programs described in this
				subtitle.
								(B)Indian
				students
									(i)TransferThe
				Secretary shall transfer 1 percent of the amount appropriated for each fiscal
				year under section 726 to the Department of the Interior for programs that are
				for Indian students served by schools funded by the Secretary of the Interior,
				as determined under the Indian Self-Determination and Education Assistance Act
				(25 U.S.C. 450 et seq.), and that are consistent with the purposes of the
				programs described in this subtitle.
									(ii)AgreementThe
				Secretary of Education and the Secretary of the Interior shall enter into an
				agreement, consistent with the requirements of this subtitle, for the
				distribution and use of the funds described in clause (i) under terms that the
				Secretary of Education determines best meet the purposes of the programs
				described in this subtitle. Such agreement shall set forth the plans of the
				Secretary of the Interior for the use of the funds transferred, including
				appropriate goals, objectives, and milestones for that use.
									(d)State
				activitiesGrant funds from a grant made to a State under this
				section shall be used for the following:
							(1)To provide
				activities for and services to improve the identification of homeless children
				and youths and enable such children and youths to enroll in, attend, and
				succeed in school, including in early care and education programs (especially
				in prekindergarten).
							(2)To provide
				activities and services to improve the identification of homeless children and
				youths and enable such children and youths to enroll in, attend, and succeed in
				school and preschool programs.
							(3)To establish or
				designate an Office of the Coordinator for Education of Homeless Children and
				Youths in the State educational agency in accordance with subsection (f) that
				has sufficient capacity, resources, and support to carry out the duties
				described in this subtitle.
							(4)To prepare and
				carry out the State plan described in subsection (g).
							(5)To develop and
				implement professional development activities for liaisons designated under
				subsection (g)(1)(J)(ii), other local educational agency and school personnel,
				and community agencies—
								(A)to improve their
				identification of homeless children and youths; and
								(B)to heighten their
				awareness of, and capacity to respond to, specific problems in the education of
				homeless children and youths.
								(e)State and local
				subgrants
							(1)Minimum
				disbursements by StatesFrom the grant funds made available each
				year to a State under subsection (a) to carry out this subtitle, the State
				educational agency shall distribute not less than 75 percent by making
				subgrants under section 723 to local educational agencies for the purposes of
				carrying out section 723.
							(2)Use by State
				educational agencyFrom the remainder of those grant funds, a
				State educational agency may use amounts to conduct activities under subsection
				(f) directly or through grants or contracts.
							(f)Functions of
				the office of the coordinatorThe Coordinator for Education of
				Homeless Children and Youths established in each State shall—
							(1)(A)gather and make
				publicly available reliable, valid, and comprehensive information—
									(i)on the number of homeless children
				and youths identified in the State;
									(ii)on the nature and extent of the
				problems homeless children and youths have in gaining access to early care and
				education programs, and to public elementary schools and secondary
				schools;
									(iii)on the difficulties in
				identifying the special needs and barriers to participation and achievement of
				such children and youths;
									(iv)on any progress made by the State
				educational agency and local educational agencies in the State in addressing
				such problems and difficulties; and
									(v)describing subgrants awarded under
				this subtitle, and the success of the programs under this subtitle in
				identifying homeless children and youths and allowing such children and youths
				to enroll in, attend, and succeed in, school; and
									(B)ensure that a report indicating the
				numbers of homeless children and youths identified by each local educational
				agency in the State shall be posted annually on the State educational agency’s
				website;
								(2)develop and carry
				out the State plan described in subsection (g);
							(3)collect data for
				and transmit to the Secretary, at such time and in such manner as the Secretary
				may require, reports containing such information as the Secretary determines is
				necessary to assess the educational needs of all homeless children and youths
				within the State, including data requested pursuant to subsection (h) of
				section 724;
							(4)in order to
				improve identification of homeless children and youths and to improve the
				provision of comprehensive education and related support services to homeless
				children and youths and their families, and to minimize educational disruption,
				coordinate activities, and collaborate with—
								(A)educators,
				including teachers, administrators, special education personnel, child
				development and preschool program personnel, truancy, attendance, and dropout
				prevention personnel, and personnel from programs provided under titles I, III,
				and IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et
				seq., 6801 et seq., and 7101 et seq.) and similar State programs;
								(B)providers of
				services to homeless children and youths and their families, including services
				of public and private child welfare and social services agencies, law
				enforcement agencies, juvenile and family courts, agencies providing mental
				health services, domestic violence agencies, child care providers, runaway and
				homeless youth centers, and providers of services and programs funded under the
				Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.);
								(C)providers of
				emergency, transitional, and permanent housing to homeless children and youths,
				and their families, including public housing agencies, shelter operators,
				operators of transitional housing facilities, and providers of transitional
				living programs for homeless youths;
								(D)local educational
				agency liaisons designated under subsection (g)(1)(J)(ii) for homeless children
				and youths;
								(E)community
				organizations and groups representing homeless children and youths and their
				families;
								(F)relevant State
				agencies and task forces, such as State interagency councils on homelessness,
				State agencies administering higher education programs and councils for higher
				education, State housing agencies, emergency and disaster response teams, State
				Head Start collaboration offices, and State advisory panels and State
				interagency coordinating councils convened under parts B and C of the
				Individuals With Disabilities Education Act (20 U.S.C. 1411 et seq., 1431 et
				seq.); and
								(G)the Coordinators
				for Education of Homeless Children and Youths in other States, including
				adjacent States;
								(5)provide
				professional development and technical assistance to and conduct monitoring of
				local educational agencies, in coordination with local educational agency
				liaisons designated under subsection (g)(1)(J)(ii), to ensure that local
				educational agencies comply with the requirements of paragraphs (3) through (7)
				of subsection (g), and subsection (h); and
							(6)respond to
				inquiries from parents and guardians of homeless children and youths and
				unaccompanied youths to ensure that each child or youth who is the subject of
				such an inquiry receives the full protections and services provided by this
				subtitle.
							(g)State
				plan
							(1)In
				generalEach State shall submit to the Secretary and carry out a
				plan to provide for education and related support services for all homeless
				children and youths within the State. Such plan shall include the
				following:
								(A)A description of
				how such children and youths are (or will be) given the opportunity to meet the
				same challenging State student academic achievement standards as all students
				are expected to meet.
								(B)A description of
				the procedures the State educational agency will use, in coordination with
				local educational agencies, to identify all such children and youths in the
				State and to assess their special needs.
								(C)A description of
				procedures for the prompt resolution of disputes arising under this subtitle,
				which shall—
									(i)ensure that local
				educational agencies have developed dispute resolution procedures which, at a
				minimum—
										(I)are developed in
				coordination and collaboration with the liaisons designated under subparagraph
				(J)(ii);
										(II)are accessible
				to parents and guardians of homeless children and youths, and to unaccompanied
				youths;
										(III)provide such
				parents, guardians, and unaccompanied youths with sufficient opportunity to
				present their complaints; and
										(IV)designate
				decisionmakers who have received training on the requirements of this
				subtitle;
										(ii)ensure that
				parents and guardians of homeless children and youths, and unaccompanied
				youths, who have exhausted the procedures available under clause (i) are able
				to appeal to the State educational agency, which shall render decisions that
				are binding on the relevant local educational agencies;
									(iii)define the role
				of the Coordinator for Education of Homeless Children and Youths in resolving
				disputes under this subtitle appealed to the State educational agency;
									(iv)include
				procedures to resolve promptly disputes under this subtitle between local
				educational agencies;
									(v)ensure that
				homeless children and youths are enrolled in school pursuant to paragraph
				(3)(E) and receive transportation pursuant to subparagraph (J)(iii) pending
				final resolution of disputes, including resolution through all available local
				and State dispute resolution procedures and pending legal actions, paying
				particular attention to ensuring enrollment in cases of disputes between local
				educational agencies; and
									(vi)include
				procedures for State educational agencies or local educational agencies to
				determine the need for, and ensure the delivery of, additional academic support
				in cases in which a local educational agency has unlawfully denied a student
				access to school or school services, including transportation.
									(D)A description of
				programs for school and other local educational agency personnel (including the
				liaisons, principals, attendance officers, teachers, enrollment personnel, and
				pupil services personnel) to heighten the awareness of such personnel of the
				specific needs of homeless adolescents, including runaway and homeless
				youths.
								(E)A description of
				procedures that ensure that homeless children and youths are able to
				participate in Federal, State, or local nutrition programs.
								(F)A description of
				procedures that ensure that—
									(i)homeless children
				have access to public preschool programs, administered by the State educational
				agency or local educational agency, including through the policies and
				practices required under paragraph (7);
									(ii)homeless youths,
				including youths separated from public schools, are identified and accorded
				access to appropriate secondary education and related support services,
				including through the implementation of policies and practices to ensure that
				such youths are—
										(I)able to receive
				credit for full or partial coursework satisfactorily completed while attending
				a prior school;
										(II)are afforded
				opportunities to recover credits lost during periods of homelessness;
				and
										(III)are not
				penalized for absences related to homelessness and are allowed to receive
				credit for work completed after their enrollment; and
										(iii)homeless
				children and youths who meet the relevant eligibility criteria have access to
				magnet school, summer school, vocational and technical education, advanced
				placement, online learning opportunities, and charter school programs.
									(G)Strategies to
				address problems identified in the reports provided to the Secretary under
				subsection (f)(3).
								(H)Strategies to
				address other problems with respect to the education of homeless children and
				youths, including enrollment problems related to—
									(i)immunization and
				other required health records and screenings;
									(ii)residency
				requirements;
									(iii)lack of birth
				certificates, school records, or other documentation;
									(iv)guardianship
				issues; or
									(v)uniform or dress
				code requirements.
									(I)A demonstration
				that the State educational agency, and local educational agencies and schools
				in the State, regularly review and revise their policies and practices to
				remove barriers to the identification, enrollment, attendance, retention, and
				success of homeless children and youths in schools, including in early care and
				education programs, in the State.
								(J)Assurances that
				the following will be carried out:
									(i)Prevention of
				stigmas and segregationThe State educational agency and local
				educational agencies in the State will adopt policies and practices to ensure
				that homeless children and youths are not stigmatized or segregated on the
				basis of their status as homeless.
									(ii)LiaisonLocal
				educational agencies will designate a staff person as the local educational
				agency liaison for homeless children and youths, who shall have sufficient
				training, resources, and time to carry out the duties described in paragraph
				(6), and who may also be a coordinator for other Federal programs.
									(iii)Provision of
				transportationThe State and local educational agencies will
				adopt policies and practices to ensure that transportation is provided
				expeditiously, at the request of the parent or guardian involved (or in the
				case of an unaccompanied youth, the liaison), to and from the school of origin
				(as defined in paragraph (3)(J)), for as long as the student has the right to
				attend the school of origin as determined in paragraph (3)(A), in accordance
				with the following, as applicable:
										(I)Within one
				local educational agencyIf the child or youth continues to live
				in the area served by the local educational agency for the school of origin,
				the child's or youth's transportation to and from the school of origin shall be
				provided or arranged by the local educational agency for the school of
				origin.
										(II)Involving more
				than one local educational agencyIf the child's or youth's
				living arrangements in the area served by the local educational agency of
				origin terminate and the child or youth, though continuing the child's or
				youth's education in the school of origin, begins living in an area served by
				another local educational agency, the local educational agency of origin and
				the local educational agency for the area in which the child or youth is living
				shall share equally the cost and responsibility for providing transportation to
				and from the school of origin unless the agencies agree upon another method to
				apportion cost and responsibility, or the State educational agency has devised
				another method to apportion cost and responsibility among local educational
				agencies.
										(iv)School
				successThe State educational agency and local educational
				agencies will adopt policies and practices to promote school success for
				homeless children and youths, including by—
										(I)ensuring that
				homeless children and youths have opportunities to meet the same challenging
				State student academic achievement standards to which other students are
				held;
										(II)ensuring that
				homeless children and youths are able to participate fully in all classes and
				school activities, including extracurricular activities, athletic activities
				for which they meet skill level requirements, before and after school programs,
				summer school programs, field trips, classes, tests, and activities with fees,
				services provided under title I of the Elementary and Secondary Education Act
				of 1965 (20 U.S.C. 6301 et seq.) and similar State and local programs, and
				other activities made available to nonhomeless students; and
										(III)ensuring that
				such policies and practices remove barriers to participation related to fees,
				credit accrual policies, lack of guardianship, lack of transportation,
				enrollment and participation deadlines, and residency requirements.
										(2)Compliance
								(A)In
				generalEach plan adopted under this subsection shall also
				describe how the State will ensure that local educational agencies in the State
				will comply with the requirements of paragraphs (3) through (7).
								(B)CoordinationSuch
				plan shall indicate what technical assistance the State will furnish to local
				educational agencies and how compliance efforts will be coordinated with the
				local educational agency liaisons designated under paragraph (1)(J)(ii).
								(3)Local
				educational agency requirements
								(A)In
				generalThe local educational agency serving each child or youth
				to be assisted under this subtitle shall, according to the child's or youth's
				best interest—
									(i)continue the
				child's or youth's education in the school of origin for the duration of
				homelessness—
										(I)in any case in
				which the child or youth becomes a homeless child or youth between academic
				years or during an academic year; and
										(II)for the
				remainder of the academic year, if the child or youth becomes permanently
				housed during an academic year; or
										(ii)enroll the child
				or youth in any public school that nonhomeless students who live in the
				attendance area in which the child or youth is actually living are eligible to
				attend.
									(B)School
				stabilityTo promote the school stability of the child or youth,
				and in determining the best interest of the child or youth under subparagraph
				(A), the local educational agency shall—
									(i)presume that
				keeping the child or youth in the school of origin is in the child's or youth's
				best interest, except when doing so is contrary to the wishes of the child's or
				youth's parent or guardian, or the unaccompanied youth;
									(ii)consider
				student-centered factors related to the child's or youth's best interest,
				giving priority to the wishes of the parent, guardian, or unaccompanied youth,
				including—
										(I)the harmful
				impact of school mobility on academic achievement and social and emotional
				well-being;
										(II)the age of the
				child or youth;
										(III)the impact any
				commute may have on the child's or youth's education;
										(IV)personal safety
				issues;
										(V)the child's or
				youth's need for special instruction, including special education and related
				services;
										(VI)the length of
				anticipated stay in a temporary shelter or other temporary location;
										(VII)the time
				remaining in the school year; and
										(VIII)the school
				placement of family members;
										(iii)if, after
				conducting the best interest determination described in clause (ii), the local
				educational agency determines that it is not in the child’s or youth’s best
				interest to attend the school of origin or the school requested by the parent,
				guardian, or unaccompanied youth, provide the child’s or youth’s parent or
				guardian or the unaccompanied youth with a written explanation of the reasons
				for its determination, in a manner and form understandable to such parent,
				guardian, or youth, including information regarding the right to appeal
				described in subparagraph (E);
									(iv)in the case of
				an unaccompanied youth, ensure that the liaison designated under paragraph
				(1)(J)(ii) assists in placement or enrollment decisions under this
				subparagraph, gives priority to the views of such unaccompanied youth, and
				provides notice to such youth of the right to appeal described in subparagraph
				(E); and
									(v)provide
				transportation pursuant to paragraphs (1)(J)(iii) and (4).
									(C)Enrollment
									(i)In
				generalThe school selected in accordance with this paragraph
				shall immediately enroll the homeless child or youth, even if the child or
				youth—
										(I)is unable to
				produce records normally required for enrollment, including previous academic
				records, records of immunizations and health screenings and other required
				health records, proof of residency or guardianship, or other
				documentation;
										(II)has unpaid fines
				or fees from prior schools or is unable to pay fees in the school selected;
				or
										(III)has missed
				application or enrollment deadlines during any period of homelessness.
										(ii)Relevant
				academic recordsThe enrolling school shall immediately contact
				the school last attended by the child or youth to obtain relevant academic and
				other records.
									(iii)Relevant
				health recordsIf the child or youth needs to obtain
				immunizations or health screenings, or immunization or other required health
				records, the enrolling school shall immediately enroll the child or youth and
				refer the parent or guardian of the child or youth, or the unaccompanied youth,
				to the local educational agency liaison designated under paragraph (1)(J)(ii),
				who shall assist in obtaining necessary immunizations or screenings, or
				immunization or other required health records in accordance with subparagraph
				(D).
									(iv)No
				liabilityWhenever the school selected enrolls an unaccompanied
				youth in accordance with this paragraph, no liability shall be imposed upon the
				school by reason of enrolling the youth without parent or guardian
				consent.
									(D)Records
									(i)In
				generalAny record ordinarily kept by the school, including
				records of immunizations and health screenings and other required health
				records, academic records, birth certificates, guardianship records, and
				evaluations for special services or programs, regarding each homeless child or
				youth shall be—
										(I)maintained so
				that the records involved are available, in a timely fashion, when a homeless
				child or youth enters a new school or school district;
										(II)immediately sent
				to the enrolling school, even if the child or youth owes fees or fines or was
				not withdrawn from the previous school in conformance with local withdrawal
				procedures; and
										(III)maintained in a
				manner consistent with section 444 of the General Education Provisions Act (20
				U.S.C. 1232g).
										(ii)ReleaseSchool
				records needed for academic placement decisions shall be released immediately
				by the previous school by facsimile transmission or other available electronic
				means.
									(E)DisputesIf
				a dispute arises over eligibility for services, school selection, enrollment in
				a school, or any other issue under this subtitle—
									(i)the child or
				youth involved shall be immediately enrolled in the school in which enrollment
				is sought, pending final resolution of the dispute, including all available
				appeals;
									(ii)the parent,
				guardian, or unaccompanied youth involved shall be provided with written
				explanations of any decisions made by the school, the local educational agency,
				or the State educational agency involved, which shall include information about
				the right to appeal such decisions;
									(iii)the parent,
				guardian, or unaccompanied youth shall be referred to the local educational
				agency liaison designated under paragraph (1)(J)(ii), who shall carry out the
				dispute resolution process as described in paragraph (1)(C) as expeditiously as
				possible after receiving notice of such dispute; and
									(iv)in the case of
				an unaccompanied youth, the liaison shall ensure that the youth is immediately
				enrolled in the school in which the youth seeks enrollment pending resolution
				of such dispute.
									(F)Placement
				choiceThe choice regarding placement shall be made regardless of
				whether the child or youth involved lives with the homeless parents or has been
				temporarily placed elsewhere.
								(G)Contact
				InformationNothing in this subtitle shall prohibit a local
				educational agency from requiring a parent or guardian of a homeless child to
				submit contact information.
								(H)PrivacyInformation
				about a homeless child's or youth's living situation shall be treated as a
				student education record under section 444 of the General Education Provisions
				Act (20 U.S.C. 1232g) and shall not be released to housing providers,
				employers, law enforcement personnel, or other persons or agencies not
				authorized to have such information under section 99.31 of title 34, Code of
				Federal Regulations, paying particular attention to preventing disruption of
				the living situation of the child or youth and to supporting the safety of such
				children and youths who are survivors of domestic violence and unaccompanied
				youths.
								(I)Academic
				achievementThe school selected in accordance with this paragraph
				shall ensure that homeless children and youths have opportunities to meet the
				same challenging State student academic achievement standards to which other
				students are held, including implementing the policies and practices required
				by paragraph (1)(J)(iv).
								(J)School of
				origin definedIn this paragraph:
									(i)In
				generalThe term school of origin means the school
				that a child or youth attended when permanently housed or the school in which
				the child or youth was last enrolled.
									(ii)Receiving
				schoolWhen the child or youth completes the final grade level
				served by the school of origin, as described in clause (i), the term
				school of origin shall include the designated receiving school at
				the next grade level for all feeder schools.
									(4)Comparable
				servicesIn addition to receiving services provided for homeless
				children and youths under this subtitle or other Federal, State, or local laws,
				regulations, policies, or practices, each homeless child or youth to be
				assisted under this subtitle also shall be provided services comparable to
				services offered to other students in the school selected under paragraph (3),
				including the following:
								(A)Transportation
				services.
								(B)Educational
				services for which the child or youth meets the eligibility criteria, including
				services provided under title I of the Elementary and Secondary Education Act
				of 1965 (20 U.S.C. 6301 et seq.) or services of similar State or local
				programs, charter schools, magnet schools, educational programs for children
				with disabilities, and educational programs for students with limited English
				proficiency.
								(C)Programs in
				vocational and technical education.
								(D)Programs for
				gifted and talented students.
								(E)School nutrition
				programs.
								(5)Coordination
								(A)In
				generalEach local educational agency shall coordinate—
									(i)the provision of
				services under this subtitle with the services of local social services
				agencies and other agencies or entities providing services to homeless children
				and youths and their families, including services and programs funded under the
				Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.) or provided by other
				agencies serving unaccompanied youths, public and private child welfare
				agencies, Head Start centers and local entities administering State-funded
				preschool programs, and agencies providing mental health services;
									(ii)transportation,
				transfer of school records, and other interdistrict activities, with other
				local educational agencies;
									(iii)the provision
				of services under this subtitle with the provision of other education programs,
				including programs provided under titles I, III, and IV of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 6301 et seq., 6801 et seq., and 7101
				et seq.) and similar State and local programs, programs in vocational and
				technical education, truancy and dropout prevention programs, before and after
				school programs, summer school programs, programs provided for students with
				disabilities, students with limited English proficiency, and gifted and
				talented students, and local educational agency transportation services;
				and
									(iv)activities,
				planning, and initiatives with State and local agencies and organizations
				providing emergency, transitional, and permanent housing and other services to
				homeless families and unaccompanied youths, including developing and
				implementing strategies to minimize educational disruption for children and
				youths who become homeless.
									(B)Coordination
				purposeThe coordination required under subparagraph (A) shall be
				designed to—
									(i)ensure that all
				homeless children and youths are promptly identified;
									(ii)ensure that
				homeless children and youths have access to and are in reasonable proximity to
				available education and related support services;
									(iii)decrease school
				mobility and ensure that agencies placing homeless children and youth in
				housing and agencies providing housing and other services consider the
				proximity of housing and services to a child or youth's school of origin (as
				defined in paragraph (3)(J)); and
									(iv)raise the
				awareness of school personnel and service providers of the effects of
				short-term stays in a shelter and other challenges associated with
				homelessness.
									(C)Homeless
				children and youths with disabilities
									(i)In
				generalFor children and youth who are to be assisted both under
				this subtitle, and under the Individuals with Disabilities Education Act (20
				U.S.C. 1400 et seq.) or section 504 of the Rehabilitation Act of 1973 (29
				U.S.C. 794), each local educational agency shall coordinate the provision of
				services under this subtitle with the provision of programs for children with
				disabilities served by that local educational agency and other involved local
				educational agencies.
									(ii)Cost and
				responsibility for individuals with disabilitiesSuch
				coordination shall include the following:
										(I)TransportationEach
				local educational agency shall adopt policies and practices to apportion the
				cost and responsibility for providing transportation to children and youths
				entitled to transportation services under both paragraph (1)(J)(iii) and the
				Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) or section
				504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).
										(II)Public or
				private educational program
											(aa)In
				generalExcept as provided in item (bb), if a local educational
				agency has placed a child or youth in a private educational program, or in a
				public educational program outside the area served by that local educational
				agency, under section 614(d)(1)(A) of the Individuals with Disabilities
				Education Act (20 U.S.C. 1414(d)(1)(A)), and though moving to an area served by
				another local educational agency, the homeless child or youth is to remain in
				that educational program as the child's or youth's school of origin (as defined
				in paragraph (3)(J)) under subparagraphs (A) and (B) of paragraph (3), the
				local educational agency that made the placement shall continue payments for
				the placement.
											(bb)ExceptionItem
				(aa) shall apply unless the local educational agency that made the placement
				and the local educational agency in the area where the student is temporarily
				residing agree upon another method to apportion the cost, or the State
				educational agency involved has devised another method to apportion cost and
				responsibility among local educational agencies.
											(6)Local
				educational agency liaison
								(A)DutiesEach
				local educational agency liaison for homeless children and youths, designated
				under paragraph (1)(J)(ii), shall ensure that—
									(i)all homeless
				children and youths are identified by school personnel and through outreach and
				coordination activities with other entities and agencies, including through
				such measures as inquiries concerning housing status on school registration
				forms and on withdrawal or exit forms;
									(ii)homeless
				children and youths are immediately enrolled in, and have a full and equal
				opportunity to succeed in, schools of that local educational agency;
									(iii)homeless
				families, and homeless children and youths, have access to educational services
				for which such families, children, and youths are eligible, including services
				through Head Start, Early Head Start, early intervention, and Even Start
				programs, and preschool programs described in paragraph (7)(A);
									(iv)homeless
				families, and homeless children and youths receive referrals to health care
				services, dental services, mental health and substance abuse services, housing
				services, and other appropriate services;
									(v)the parents or
				guardians of homeless children and youths are informed of the educational and
				related opportunities available to their children, including early care and
				education opportunities, and are provided with meaningful opportunities to
				participate in the education of their children;
									(vi)public notice of
				the educational rights of homeless children and youths is incorporated into
				documents related to residency requirements or enrollment, provided upon school
				enrollment and withdrawal, posted on the local educational agency’s website,
				and disseminated in locations frequented by parents or guardians of such
				children and youths, and unaccompanied youths, including schools, shelters,
				public libraries, and soup kitchens, in a manner and form understandable to
				parents and guardians of homeless children and youths and unaccompanied
				youths;
									(vii)disputes are
				resolved in accordance with paragraph (3)(E);
									(viii)the parent or
				guardian of a homeless child or youth, and any unaccompanied youth, is fully
				informed of all transportation services, including transportation to the school
				of origin, as described in paragraph (1)(J)(iii), and is assisted in accessing
				transportation to the school that is selected under paragraph (3)(A);
									(ix)school personnel
				are adequately prepared to implement this subtitle and receive professional
				development, resource materials, technical assistance, and other support;
				and
									(x)unaccompanied
				youths—
										(I)are enrolled in
				school;
										(II)have
				opportunities to meet the same challenging State student academic achievement
				standards to which other students are held, including through implementation of
				the policies and practices required by subparagraphs (F)(ii) and (J)(iv) of
				paragraph (1); and
										(III)are informed of
				their status as independent students under section 480 of the Higher Education
				Act of 1965 (20 U.S.C. 1087vv), including through school counselors that have
				received professional development about unaccompanied youth, and receive
				verification of such status for purposes of the Free Application for Federal
				Student Aid described in section 483 of such Act (20 U.S.C. 1090).
										(B)NoticeState
				Coordinators appointed under subsection (d)(3) and local educational agencies
				shall inform school personnel, service providers, and advocates working with
				homeless families and homeless children and youths of the contact information
				and duties of the local educational agency liaisons, including publishing an
				annually updated list of the liaisons on the State educational agency’s
				website.
								(C)Local and State
				coordinationThe local educational agency liaisons shall, as a
				part of their duties, coordinate and collaborate with the State Coordinators
				and community and school personnel responsible for the provision of education
				and related support services to homeless children and youths. Such coordination
				shall include collecting and providing to the State Coordinator the reliable,
				valid, and comprehensive data needed to meet the requirements of paragraphs (1)
				and (3) of subsection (f).
								(D)Professional
				developmentThe local educational agency liaisons shall
				participate in the professional development and other technical assistance
				activities provided by the State Coordinator pursuant to subsection
				(f)(5).
								(7)School
				readiness for homeless children
								(A)State and local
				educational agenciesEach State educational agency and local
				educational agency shall ensure that entities carrying out preschool programs
				funded, administered, or overseen by the agency involved—
									(i)comply with
				paragraphs (3) and (4), except that in the absence of contrary State law or
				policy, such entities shall not be required to enroll a homeless child
				immediately in an early care and education program that is operating at full
				capacity when the child seeks to enroll;
									(ii)identify and
				prioritize homeless children for enrollment and increase their enrollment and
				attendance in early care and education programs, including through policies
				such as—
										(I)reserving spaces
				in preschool programs for homeless children;
										(II)conducting
				targeted outreach to homeless children and their families;
										(III)waiving
				application deadlines;
										(IV)providing
				ongoing professional development for staff regarding the needs of homeless
				children and their families and strategies to serve the children and families;
				and
										(V)developing the
				capacity to serve all identified homeless children; and
										(iii)review the
				educational and related needs of homeless children and their families in such
				agency's service area, in coordination with the liaison designated under
				paragraph (1)(J)(ii), and develop policies and practices to meet identified
				needs.
									(B)Other State
				agenciesIn the case of State-funded early care and education
				programs that are not funded, administered, or overseen by the State
				educational agency or a local educational agency, the State agency that funds,
				administers, or oversees such early care and education programs shall—
									(i)develop, review,
				and revise its policies and practices to remove barriers to the identification,
				enrollment, attendance, retention, and success of homeless children for or in
				early learning programs funded, administered, or overseen by the agency;
									(ii)ensure that the
				entities comply with the provisions of paragraph (3) and (4) except that such
				entities, with respect to such programs—
										(I)shall not be
				required to enroll a homeless child immediately in a preschool program that is
				operating at full capacity when the child seeks to enroll, in the absence of
				contrary State law or policy;
										(II)shall not be
				subject to the dispute resolution procedures of the State educational agency or
				local educational agencies, but shall ensure that all of the dispute resolution
				procedures available through such programs and the State agency that funds,
				administers, or oversees such programs are accessible to parents and guardians
				of homeless children and shall provide such parents and guardians with a
				written explanation of their dispute and appeal rights; and
										(III)shall not be
				subject to the transportation requirements of paragraphs (1)(J)(iii) or
				(3)(B)(v), but shall remove barriers to transportation services for homeless
				children and shall, to the maximum extent practicable, arrange or provide
				transportation for homeless children to attend preschool programs, including
				their preschool program of origin;
										(iii)identify and
				prioritize homeless children for enrollment and increase their enrollment and
				attendance in preschool programs, including through policies such as—
										(I)reserving spaces
				in preschool programs for homeless children;
										(II)conducting
				targeted outreach to homeless children and their families;
										(III)waiving
				application deadlines;
										(IV)providing
				ongoing professional development for staff regarding the needs of homeless
				children and their families and strategies to serve the children and families;
				and
										(V)develop capacity
				to serve all identified homeless children; and
										(iv)review the
				educational and related needs of homeless children and their families in the
				State, in coordination with the Office of the Coordinator for Education of
				Homeless Children and Youths established under subsection (d)(3), and develop
				policies and practices to meet identified needs.
									(h)Prohibition on
				segregating homeless children and youths
							(1)In
				generalIn providing a free appropriate public education to a
				homeless child or youth, no State receiving funds under this subtitle shall
				segregate such child or youth in a separate school, or in a separate program
				within a school, based on such child's or youth's status as homeless.
							(2)Transition from
				segregated schools in formerly covered countiesTo ensure a
				smooth, rapid, and complete transition for all homeless children and youths
				from segregated to nonsegregated schools or programs, in formerly covered
				counties, each local educational agency that serves such a covered county
				shall—
								(A)coordinate
				activities with those segregated schools and schools with segregated programs
				located in formerly covered counties, to identify each homeless child and youth
				enrolled in such schools and programs;
								(B)for each homeless
				child and youth so identified, determine if the child or youth has a school of
				origin (as defined in subsection (g)(3)(J)) and either—
									(i)immediately
				enroll the child or youth in the school of origin if it is in the child's or
				youth's best interest in accordance with this subtitle and consistent with the
				wishes of the parent, guardian, or unaccompanied youth involved, and provide
				transportation to and from the school of origin; or
									(ii)immediately
				enroll the child or youth in any nonsegregated public school if enrollment in
				the school of origin is not in the child's or youth's best interest in
				accordance with this subtitle or is against the wishes of the parent, guardian,
				or unaccompanied youth;
									(C)provide the
				parent, guardian, or unaccompanied youth with information about the dispute
				resolution process available under this subtitle;
								(D)ensure that each
				homeless child or youth receives the full protections and services provided by
				this subtitle; and
								(E)implement other
				policies and practices necessary to ensure a smooth, rapid, and complete
				integration of the children and youths into the public schools of the local
				educational agency.
								(3)Role of State
				educational agency in transitionThe State educational agencies
				of California and Arizona shall provide technical assistance to the local
				educational agencies in the State that serve formerly covered counties to
				ensure the requirements of paragraph (2) are met.
							(4)Transition
				periodNot later than the end of the academic year in which the
				Educational Success for Children and Youth
				Without Homes Act of 2011 is enacted, the transition referred to
				in paragraph (2) shall be complete.
							(i)No diminishment
				of powerNothing in this subtitle shall be construed to diminish
				the rights of parents or guardians of homeless children or youth, or
				unaccompanied youth, otherwise provided under State law, policy, or practice,
				including laws or policies that authorize the best interest determination in
				subsection (g)(3) to be made solely by the parent, guardian, or youth
				involved.
						723.Local
				educational agency subgrants for the education of homeless children and
				youths
						(a)General
				authority
							(1)In
				generalThe State educational agency shall, in accordance with
				section 722(e), and from amounts made available to such agency under section
				726, make subgrants to local educational agencies for the purpose of
				facilitating the identification, enrollment, attendance, and success in school
				of homeless children and youths.
							(2)Services
								(A)In
				generalServices under paragraph (1)—
									(i)may be provided
				through programs on school grounds or at other facilities; and
									(ii)shall, to the
				maximum extent practicable, be provided through existing programs and
				mechanisms that integrate homeless children and youths with nonhomeless
				children and youths.
									(B)Services on
				school groundsIf services under paragraph (1) are provided to
				homeless children and youths on school grounds, the school involved may use
				funds under this subtitle to provide the same services to other children and
				youths who are determined by the local educational agency serving the school to
				be at risk of failing in, or dropping out of, school.
								(3)RequirementServices
				provided under this section shall not replace the regular academic program and
				shall be designed to expand upon or improve services provided as part of the
				school's regular academic program.
							(4)Duration of
				grantsSubgrants awarded under this section shall be for terms of
				not to exceed 3 years.
							(b)ApplicationA
				local educational agency that desires to receive a subgrant under this section
				shall submit an application to the State educational agency at such time, in
				such manner, and containing or accompanied by such information as the State
				educational agency may reasonably require. Such application shall include the
				following:
							(1)An assessment of
				the educational and related needs of homeless children and youths in the area
				served by the local educational agency (which may be undertaken as part of a
				needs assessment for another disadvantaged group).
							(2)A description of
				the services and programs for which assistance is sought to address the needs
				identified in paragraph (1).
							(3)An assurance that
				the local educational agency's combined fiscal effort per student, or the
				aggregate expenditures of that agency and the State with respect to the
				provision of free public education by such agency for the fiscal year preceding
				the fiscal year for which the subgrant determination is made, was not less than
				90 percent of such combined fiscal effort or aggregate expenditures for the
				second fiscal year preceding the fiscal year for which the determination is
				made.
							(4)An assurance that
				the applicant complies with, or will use requested funds to comply with,
				paragraphs (3) through (7) of section 722(g).
							(5)A description of
				policies and procedures that the agency will implement to ensure that
				activities carried out by the agency will not isolate or stigmatize homeless
				children and youths.
							(6)An assurance that
				the local educational agency will collect and promptly provide data requested
				by the State Coordinator pursuant to paragraphs (1) and (3) of section
				722(f).
							(7)A description of
				the policies and practices the local educational agency has implemented to
				remove barriers to the identification, enrollment, attendance, retention, and
				success in school of all homeless children and youths.
							(c)Awards
							(1)In
				generalThe State educational agency shall, in accordance with
				the requirements of this subtitle and from amounts made available to it under
				section 722(a), make subgrants on a competitive basis to local educational
				agencies that submit applications under subsection (b). Such subgrants shall be
				awarded on the basis of the need of such agencies for assistance under this
				subtitle and the quality of the applications submitted.
							(2)Need
								(A)In
				generalIn determining need under paragraph (1), the State
				educational agency may consider the number of homeless children and youths
				enrolled in preschool, elementary schools, and secondary schools within the
				area served by the local educational agency, and shall consider the needs of
				such children and youths and the ability of the local educational agency to
				meet such needs.
								(B)Other
				considerationsThe State educational agency may also consider the
				following:
									(i)The extent to
				which the proposed use of funds will facilitate the identification, enrollment,
				attendance, retention, and educational success of homeless children and
				youths.
									(ii)The extent to
				which the application reflects coordination with other local and State agencies
				that serve homeless children and youths.
									(iii)The extent to
				which the applicant exhibits in the application and in current practice (as of
				the date of submission of the application) a commitment to education for all
				homeless children and youths.
									(iv)Such other
				criteria as the State agency determines to be appropriate.
									(3)QualityIn
				determining the quality of applications under paragraph (1), the State
				educational agency shall consider each of the following:
								(A)The applicant's
				needs assessment under subsection (b)(2) and the likelihood that the program
				presented in the application will meet such needs.
								(B)The types,
				intensity, and coordination of the services to be provided under the
				program.
								(C)The extent to
				which the applicant will promote meaningful involvement of parents or guardians
				of homeless children or youths in the education of their children.
								(D)The extent to
				which homeless children and youths will be integrated into the regular
				education program involved.
								(E)The quality of
				the applicant's evaluation plan for the program.
								(F)The extent to
				which services provided under this subtitle will be coordinated with other
				services available to homeless children and youths and their families,
				including housing and child welfare services and services provided under the
				Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), title I
				of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.),
				and similar State and local programs.
								(G)The extent to
				which the local educational agency will use the subgrant to leverage resources,
				including by maximizing nonsubgrant funding for the position of the liaison
				described in section 722(g)(1)(J)(ii) and the provision of
				transportation.
								(H)The local
				educational agency’s use of funds to serve homeless children and youths under
				section 1113(c)(3) of title I of the Elementary and Secondary Education Act of
				1965 (20 U.S.C. 6313(c)(3)).
								(I)The extent to
				which the applicant's program meets such other measures as the State
				educational agency considers to be indicative of a high-quality program,
				including the extent to which the local educational agency will provide
				services to unaccompanied youth and preschool-aged children.
								(J)The extent to
				which the application describes how the applicant will meet the requirements of
				section 722(g)(3).
								(d)Authorized
				activitiesA local educational agency may use funds awarded under
				this section for activities that carry out the purpose of this subtitle,
				including the following:
							(1)The provision of
				tutoring, supplemental instruction, and enriched educational services that are
				linked to the achievement of the same challenging State academic content
				standards and challenging State student academic achievement standards as the
				State establishes for other children and youths.
							(2)The provision of
				expedited evaluations of the strengths, needs, and eligibility of homeless
				children and youths, including needs and eligibility for programs and services
				(including educational programs for gifted and talented students, children with
				disabilities, and students with limited English proficiency, charter school
				programs, magnet school programs, and programs in vocational and technical
				education, and school nutrition programs).
							(3)Professional
				development and other activities for educators and pupil services personnel
				that are designed to heighten the understanding and sensitivity of such
				educators and personnel to the needs of homeless children and youths, the
				rights of such children and youths under this subtitle, and the specific
				educational needs of runaway and homeless youths.
							(4)The provision of
				referral services to homeless children and youths for medical, dental, mental,
				and other health services.
							(5)The provision of
				assistance to defray the cost of transportation under paragraphs (1)(J)(iii)
				and (4)(A) of section 722(g), and transportation to preschool programs, not
				otherwise provided through Federal, State, or local funding.
							(6)The provision of
				developmentally appropriate early childhood development programs, not otherwise
				provided through Federal, State, or local funding.
							(7)The provision of
				services and assistance to attract, engage, and retain homeless children and
				youths, particularly homeless children and youths who are not enrolled in
				school, in public school programs and services provided to nonhomeless children
				and youths.
							(8)The provision for
				homeless children and youths of before- and after-school, mentoring, and summer
				programs in which a teacher or other qualified individual provides tutoring,
				homework assistance, and supervision of educational activities.
							(9)If necessary, the
				payment of fees and other costs associated with tracking, obtaining, and
				transferring records necessary to facilitate the appropriate placement of
				homeless children and youths in school or preschool programs, including birth
				certificates, immunization or other required health records, academic records,
				guardianship records, and evaluations for special programs or services.
							(10)The provision of
				education and training to the parents of homeless children and youths about the
				rights of, and resources available to, such children and youths, and other
				activities designed to increase the meaningful involvement of parents or
				guardians of homeless children or youths in the education of their
				children.
							(11)The development
				of coordination of activities between schools and agencies providing services
				to homeless children and youths, as described in section 722(g)(5).
							(12)The provision of
				pupil services (including counseling) and referrals for such services.
							(13)Activities to
				address the particular needs of homeless children and youths that may arise
				from domestic violence and parental mental health or substance abuse
				problems.
							(14)The adaptation
				of space and purchase of supplies for any nonschool facilities made available
				under subsection (a)(2) to provide services under this subsection.
							(15)The provision of
				school supplies, including supplies to be distributed at shelters or temporary
				housing facilities, or other appropriate locations.
							(16)The provision of
				assistance to defray the cost of the position of liaison designated pursuant to
				section 722(g)(1)(J)(ii), not otherwise provided through Federal, State, or
				local funding.
							(17)The provision of
				other extraordinary or emergency assistance needed to enable homeless children
				and youths to enroll, attend, and succeed in school or preschool
				programs.
							724.Secretarial
				responsibilities
						(a)Review of State
				plansIn reviewing the State plan submitted by a State
				educational agency under section 722(g), the Secretary shall use a peer review
				process and shall evaluate whether State laws, policies, and practices
				described in such plan adequately address the problems of all homeless children
				and youths relating to access to education and placement as described in such
				plan.
						(b)Technical
				assistanceThe Secretary shall provide support and technical
				assistance to State educational agencies to assist such agencies in carrying
				out their responsibilities under this subtitle, and shall establish or
				designate a Federal Office of the Coordinator for Education of Homeless
				Children and Youths that has sufficient capacity, resources, and support to
				carry out the responsibilities described in this subtitle.
						(c)Notice
							(1)In
				generalThe Secretary shall, before the next school year that
				begins after the date of enactment of the Educational Success for Children and Youth Without Homes
				Act of 2011, develop and disseminate a public notice of the
				educational rights of homeless children and youths. The notice shall include
				information regarding the definition of homeless children and youths in section
				725.
							(2)DisseminationThe
				Secretary shall disseminate the notice nationally. The Secretary also shall
				disseminate such notice to heads of other Department of Education offices,
				including those responsible for special education programs, higher education,
				and programs under parts A, B, C, D, G, and H of title I, title III, title IV,
				and part B of title V of the Elementary and Secondary Education Act of 1965 (20
				U.S.C. 6311 et seq., 6361 et seq., 6391 et seq., 6421 et seq., 6531 et seq.,
				6551 et seq., 6801 et seq., 7102 et seq., and 7221 et seq.). The Secretary
				shall also disseminate such notice to heads of other Federal agencies, and
				grant recipients and other entities carrying out federally funded programs,
				including Head Start program grantees, grant recipients under the Health Care
				for the Homeless program of the Health Resources and Services Administration of
				the Department of Health and Human Services, grant recipients under the
				Emergency Food and Shelter National Board Program of the Federal Emergency
				Management Agency, grant recipients under the Runaway and Homeless Youth Act
				(42 U.S.C. 5701 et seq.), grant recipients under the John H. Chafee Foster Care
				Independence program, grant recipients under homeless assistance programs
				administered by the Department of Housing and Urban Development, and recipients
				of Federal funding for programs carried out by the Administration on Children,
				Youth and Families of the Department of Health and Human Services.
							(d)Evaluation and
				dissemination
							(1)In
				generalThe Secretary shall conduct evaluation, dissemination,
				and technical assistance activities for programs that are designed to meet the
				educational needs of homeless preschool, elementary school, and secondary
				school students, and may use funds appropriated under section 726 to award
				grants to, or enter into contracts or cooperative agreements with, eligible
				entities to enable the eligible entities to carry out such activities.
							(2)PrioritiesThe
				Secretary, in awarding such grant, or entering into such contract or
				cooperative agreement, may, without regard to the rulemaking procedures under
				section 553 of title 5, United States Code, limit competitions to, or otherwise
				give priority to, entities with—
								(A)demonstrated
				experience in dissemination and technical assistance activities, including
				using the Internet and other state-of-the-art technology for efficient and
				cost-effective dissemination of information and technical assistance;
								(B)demonstrated
				experience in the areas of homelessness, serving at-risk youth, and education;
				and
								(C)established
				networks, and a history of collaboration, among State educational agencies,
				local educational agencies, and national organizations that provide services to
				homeless children and youths, and homeless families.
								(e)Submission and
				distributionThe Secretary shall require applications for grants
				under section 722 to be submitted to the Secretary not later than the
				expiration of the 120-day period beginning on the date that funds are available
				for purposes of making such grants and shall make such grants not later than
				the expiration of the 180-day period beginning on such date.
						(f)Determination
				by SecretaryThe Secretary, based on the information received
				from the States and information gathered by the Secretary under subsection (h),
				shall determine the extent to which State educational agencies are ensuring
				that each homeless child or youth has access to a free appropriate public
				education, as described in section 721(1). The Secretary shall provide support
				and technical assistance to State educational agencies in areas in which
				barriers to a free appropriate public education persist.
						(g)PublicationThe
				Secretary shall develop, issue, and publish in the Federal Register, not later
				than 90 days after the date of enactment of the
				Educational Success for Children and Youth
				Without Homes Act of 2011, a summary of the changes enacted by
				that Act and related strategies, which summary shall include—
							(1)strategies by
				which a State can assist local educational agencies to implement the provisions
				amended by the Act;
							(2)strategies by
				which a State can review and revise State policies and procedures that may
				present barriers to the identification, enrollment, attendance, and success of
				homeless children and youths in school; and
							(3)strategies by
				which entities carrying out preschool programs can implement requirements of
				section 722(g)(7).
							(h)Information
							(1)In
				generalFrom funds appropriated under section 726, the Secretary
				shall, directly or through grants, contracts, or cooperative agreements,
				periodically but no less frequently than every 2 years, collect and disseminate
				publicly data and information regarding—
								(A)the number of
				homeless children and youths in all areas served by local educational agencies,
				including homeless children enrolled in preschool programs described in section
				722(g)(7)(A) and the type of living situation in which such children and youth
				are living when identified;
								(B)the education and
				related support services such children and youths receive;
								(C)the extent to
				which the needs of homeless children and youths are being met;
								(D)the academic
				progress being made by homeless children and youths, including the percent or
				number of homeless children and youths participating in State assessments;
				and
								(E)such other data
				and information as the Secretary determines to be necessary and relevant to
				carry out this subtitle.
								(2)CoordinationThe
				Secretary shall coordinate such collection and dissemination with other
				agencies and entities that receive assistance and administer programs under
				this subtitle.
							(i)ReportNot
				later than 4 years after the date of enactment of the
				Educational Success for Children and Youth
				Without Homes Act of 2011, the Secretary shall prepare and submit
				to the President and the Committee on Education and Labor of the House of
				Representatives and the Committee on Health, Education, Labor, and Pensions of
				the Senate a report on the status of the provision of education and related
				support services to homeless children and youths, which shall include
				information on—
							(1)the education of
				homeless children and youths; and
							(2)the actions of
				the Secretary and the effectiveness of the programs supported under this
				subtitle.
							725.DefinitionsIn this subtitle:
						(1)Enroll;
				enrollmentThe terms enroll and
				enrollment include attending classes and participating fully in
				school activities.
						(2)Formerly
				covered countiesThe term formerly covered counties
				means, with respect to California, San Joaquin County, Orange County, and San
				Diego County, and with respect to Arizona, Maricopa County.
						(3)Homeless
				children and youthsThe term homeless children and
				youths—
							(A)means individuals
				who lack a fixed, regular, and adequate nighttime residence (within the meaning
				of section 103(a)(1)); and
							(B)includes—
								(i)children and
				youths who—
									(I)are sharing the
				housing of other persons due to loss of housing, economic hardship, or a
				similar reason;
									(II)are living in
				motels, hotels, trailer parks, or camping grounds due to the lack of
				alternative adequate accommodations;
									(III)are living in
				emergency or transitional shelters;
									(IV)are abandoned in
				hospitals; or
									(V)are awaiting
				foster care placement;
									(ii)children and
				youths who have a primary nighttime residence that is a public or private place
				not designed for or ordinarily used as a regular sleeping accommodation for
				human beings (within the meaning of section 103(a)(2)(C));
								(iii)children and
				youths who are living in cars, parks, public spaces, abandoned buildings,
				substandard housing, bus or train stations, or similar settings; and
								(iv)migratory
				children (as such term is defined in section 1309 of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 6399)) who qualify as homeless for
				the purposes of this subtitle because the children are living in circumstances
				described in clauses (i) through (iii).
								(4)Include;
				includingThe terms include and
				including mean that the items named are not all of the possible
				items that are covered, whether like or unlike the items named.
						(5)Local
				educational agency; state educational agencyThe terms
				local educational agency and State educational agency
				have the meanings given such terms in section 9101 of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 7801).
						(6)SecretaryThe
				term Secretary means the Secretary of Education.
						(7)StateThe
				term State means each of the 50 States, the District of Columbia,
				and the Commonwealth of Puerto Rico.
						(8)Unaccompanied
				youthThe term unaccompanied youth means a homeless
				child or youth not in the physical custody of a parent or legal
				guardian.
						726.Authorization
				of appropriations
						For the purpose of carrying out
				this subtitle, there are authorized to be appropriated to the Secretary
				$300,000,000 for fiscal year 2012 and such sums as may be necessary for each of
				fiscal years 2013 through 2018.
						.
				
		3.Conforming
			 amendmentsThe Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended—
			(1)in section 1111
			 (20 U.S.C. 6311)—
				(A)in subsection
			 (b)(2), by adding at the end the following:
					
						(L)Accountability
				for homeless children and youthsThe accountability provisions
				under this Act shall ensure that homeless children and youths (as defined in
				section 725(3) of the McKinney-Vento Homeless Assistance Act), are included in
				academic assessment, reporting, and accountability systems, consistent with
				paragraph (3)(C)(xi). Notwithstanding the requirements of subsection (i), the
				State is not required to disaggregate the assessment results of homeless
				children and youths as a separate category under subparagraph
				(C)(v).
						;
				and
				(B)in subsection
			 (c)—
					(i)in
			 paragraph (13), by striking and after the semicolon;
					(ii)in
			 paragraph (14), by striking the period at the end and inserting ;
			 and; and
					(iii)by adding at
			 the end the following:
						
							(15)the State will
				ensure that the requirements of subtitle B of title VII of the McKinney-Vento
				Homeless Assistance Act are
				satisfied.
							;
					(2)in section 1112
			 (20 U.S.C. 6312)—
				(A)by striking
			 subsection (b)(1)(O) and inserting the following:
					
						(O)a description
				of—
							(i)how the local
				educational agency will ensure the enrollment, attendance, and success of
				homeless children and youths;
							(ii)the services the
				local educational agency will provide homeless children and youths, including
				services provided with funds reserved under section 1113(c)(3);
							(iii)the amount of
				funds reserved under section 1113(c)(3);
							(iv)the needs
				assessment conducted to determine the amount of funds reserved under section
				1113(c)(3);
							(v)how the amount of
				funds reserved under section 1113(c)(3) was determined and the amount of funds'
				relation to the needs assessment;
							(vi)the
				collaborative role of the liaison designated pursuant to section
				722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act in determining
				the amount of funds reserved and the services provided; and
							(vii)the services
				the local educational agency provided homeless children and youths in the
				previous academic year, including services provided with funds reserved under
				section 1113(c)(3), an explanation of any discrepancy between the anticipated
				and actual use of funds, and an explanation of any unspent reserved
				funds;
							;
				and
				(B)in subsection
			 (c)(1)—
					(i)in
			 subparagraph (N), by striking and after the semicolon;
					(ii)in
			 subparagraph (O), by striking the period at the end and inserting ;
			 and; and
					(iii)by adding at
			 the end the following new subparagraph:
						
							(P)comply with the
				requirements of subtitle B of title VII of the McKinney-Vento Homeless
				Assistance Act that relate to the local educational
				agency.
							;
				
					(3)by striking
			 section 1113(c)(3) (20 U.S.C. 6313(c)(3)) and inserting the following:
				
					(3)Reservation
						(A)In
				general
							(i)Funds for
				homeless children and youthsA local educational agency shall
				reserve funds under this part to assist homeless children and youths who are
				attending schools receiving assistance under section 1114 or 1115, or schools
				not receiving assistance under this part, in satisfying the State's academic
				achievement standards.
							(ii)Homeless
				children and youthsIn this paragraph, the term homeless
				children and youths has the meaning given the term in section 725(3) of
				the McKinney-Vento Homeless Assistance Act.
							(B)Use of
				fundsNotwithstanding the requirements of subsections (b) and (c)
				of section 1120A, funds reserved under subparagraph (A) may be used to provide
				homeless children and youths with services not ordinarily provided to other
				students under this part, including—
							(i)providing funding
				for the liaison designated pursuant to section 722(g)(1)(J)(ii) of the
				McKinney-Vento Homeless Assistance Act;
							(ii)providing
				transportation pursuant to section 722(g)(1)(J)(iii) of such Act;
							(iii)providing
				services to preschool-aged homeless children and homeless secondary school
				students;
							(iv)providing
				support services to homeless children and youths in shelters and other
				locations where they may live; and
							(v)removing barriers
				to homeless children and youths' enrollment, attendance, retention, and success
				in school.
							(C)Amount
				reservedThe amount of funds reserved under subparagraph (A)
				shall be determined collaboratively with the liaison designated pursuant to
				section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act and
				based upon an assessment of the needs of homeless children and youths in the
				local educational agency, including consideration of the following:
							(i)The percentage of
				students determined by the local educational agency to be from a low-income
				family using the measures described in subsection (a)(5).
							(ii)Available data
				related to child, youth, and family homelessness in the local educational
				agency, including data reported to the Department of Housing and Urban
				Development, data reported to the Department of Health and Human Services under
				the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.), and data reported
				by Head Start, Early Head Start, and other preschool programs in the local
				educational agency.
							(iii)Information
				related to child, youth, and family homelessness in the local educational
				agency obtained through the coordination and collaboration required under
				subsections (f)(4) and (g)(5) of section 722 of the McKinney-Vento Homeless
				Assistance Act.
							(iv)The number of
				homeless children and youths reported by the local educational agency to the
				State educational agency under section 722(f)(3) of the McKinney-Vento Homeless
				Assistance Act for the previous school year.
							(v)Gaps in
				identification of homeless children and youths in the local educational agency,
				as described by the liaison designated pursuant to section 722(g)(1)(J)(ii) of
				the McKinney-Vento Homeless Assistance Act.
							(vi)Transportation
				and other needs of homeless children and youths, as described by the liaison
				designated pursuant to section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless
				Assistance Act.
							(vii)Strategies to
				improve or maintain academic achievement and high school graduation rates for
				homeless children and youths in the local educational agency.
							(D)IntegrationThe
				services provided to homeless children and youths shall, to the maximum extent
				practicable, integrate homeless children and youths with non-homeless children
				and youths.
						(E)Comparable
				servicesA local educational agency shall reserve such funds as
				are necessary under this part to provide services comparable to those provided
				to children in schools funded under this part to serve—
							(i)children in local
				institutions for neglected children; and
							(ii)if appropriate,
				children in local institutions for delinquent children, and neglected or
				delinquent children in community day school
				programs.
							;
			(4)in section
			 1114(b)(1)(A) (20 U.S.C. 6314(b)(1)(A)), by inserting and homeless
			 children and youths as defined in section 725(3) of the McKinney-Vento Homeless
			 Assistance Act before that is based on
			 information;
			(5)by striking
			 section 1115(b)(2)(E) (20 U.S.C. 6315(b)(2)(E)) and inserting the
			 following:
				
					(E)Homeless
				children and youthsA child or youth who is homeless, as defined
				in section 725(3) of the McKinney-Vento Homeless Assistance Act, and attending
				any school served by the local educational agency is eligible for services
				under this
				part.
					;
			(6)in section
			 1118(a)(2)(E) (20 U.S.C. 6318(a)(2)(E)), by inserting are
			 homeless, before are disabled;
			(7)in section
			 1118(f) (20 U.S.C. 6318(f)), by inserting parents of homeless
			 children, before and parents of migratory
			 children;
			(8)by striking
			 section 1821(1) (20 U.S.C. 6561(1)) and inserting the following:
				
					(1)Low-income
				studentThe term low-income student means a student
				who is determined by a local educational agency to be from a low-income family
				using the measures described in section 1113(a)(5), or a student who is a
				homeless child or youth, as defined in section 725(3) of the McKinney-Vento
				Homeless Assistance
				Act.
					;
			(9)in section
			 1822(b)(1) (20 U.S.C. 6561a(b)(1))—
				(A)by amending
			 subparagraph (H) to read as follows:
					
						(H)counseling and
				mentoring for at-risk students, including students who are homeless children
				and youths, as defined in section 725(3) of the McKinney-Vento Homeless
				Assistance
				Act;
						;
				(B)in subparagraph
			 (I), by striking and after the semicolon;
				(C)in subparagraph
			 (J), by striking the period at the end and inserting ; and;
			 and
				(D)by adding at the
			 end the following:
					
						(K)outreach
				activities to locate and identify at-risk students, including homeless children
				and youths, as defined in section 725(3) of the McKinney-Vento Homeless
				Assistance
				Act.
						;
				(10)in section
			 1823(b)(1) (20 U.S.C. 6561b(b)(1))—
				(A)in subparagraph
			 (F), by striking and after the semicolon;
				(B)in subparagraph
			 (G), by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following new subparagraph:
					
						(H)describe how the
				strategies and activities will include outreach and services to homeless
				children and youths, as defined in section 725(3) of the McKinney-Vento
				Homeless Assistance
				Act.
						;
				(11)in section
			 1825(1) (20 U.S.C. 6561d(1))—
				(A)in subparagraph
			 (A), by inserting , including homeless children and youths, as defined
			 in section 725(3) of the McKinney-Vento Homeless Assistance Act after
			 at-risk students; and
				(B)in subparagraph
			 (B), by inserting , homeless children and youths (as defined in section
			 725(3) of the McKinney-Vento Homeless Assistance Act), after
			 racial and ethnic minorities;
				(12)in section
			 4203(a) (20 U.S.C. 7173(a))—
				(A)in paragraph
			 (10), by inserting , including homeless children and youths (as defined
			 in section 725(3) of the McKinney-Vento Homeless Assistance Act), after
			 participating students;
				(B)in paragraph
			 (13)(B), by striking and after the semicolon;
				(C)in paragraph
			 (14), by striking the period at the end and inserting ; and;
			 and
				(D)by adding at the
			 end the following:
					
						(15)contains an
				assurance that the State educational agency will require eligible entities to
				describe in the entities' applications under section 4204(b) how such entities
				will ensure the participation, attendance, and success of eligible homeless
				children and youths (as defined in section 725(3) of the McKinney-Vento
				Homeless Assistance Act), paying particular attention to the needs of
				unaccompanied youths.
						;
				and
				(13)in section
			 5203(b)(3)(L) (20 U.S.C. 7221b(b)(3)(L)), by inserting before the semicolon at
			 the end the following: , and the local educational agency requirements
			 under subtitle B of title VII of the McKinney-Vento Homeless Assistance
			 Act.
			
